Name: Commission Regulation (EC) No 2342/95 of 4 October 1995 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb in Sweden and Finland
 Type: Regulation
 Subject Matter: Europe;  animal product;  trade policy;  distributive trades
 Date Published: nan

 Avis juridique important|31995R2342Commission Regulation (EC) No 2342/95 of 4 October 1995 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb in Sweden and Finland Official Journal L 236 , 05/10/1995 P. 0015 - 0015COMMISSION REGULATION (EC) No 2342/95 of 4 October 1995 opening invitations to tender for the fixing of aid for the private storage of carcases and half-carcases of lamb in Sweden and FinlandTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Article 7 (2) thereof,Whereas Commission Regulation (EEC) No 3446/90 of 27 November 1990 laying down detailed rules for granting private storage aid for sheepmeat and goatmeat (3), as last amended by Regulation (EC) No 3533/93 (4), lays down in particular detailed rules on invitations to tender;Whereas Commission Regulation (EEC) No 3447/90 of 28 November 1990 on special conditions for the granting of private storage aid for sheepmeat and goatmeat (5), as last amended by Regulation (EC) No 879/95 (6), lays down in particular the minimum quantities in respect of which a tender may be submitted;Whereas the application of Article 7 (2) of Regulation (EEC) No 3013/89 may result in the opening of invitations to tender for private storage aid; whereas that Article provides for the application of these measures on the basis of the situation of each quotation zone; whereas, in view of the particularly difficult market situation in Sweden and Finland in particular due to adhesion and the opening of their markets to imports, it has been judged opportune to initiate such a procedure;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goat Meat,HAS ADOPTED THIS REGULATION:Article 1 Invitations to tender are hereby opened in Sweden and Finland for aid to private storage for carcases and half-carcases of lamb.Subject to the provisions of Regulation (EEC) No 3447/90 tenders may be submitted to the intervention agency of the Member State concerned.Article 2 Tenders must be submitted not later than 2 p.m. on 6 October 1995 to the relevant intervention agency.Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 October 1995.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 289, 7. 10. 1989, p. 1.(2) OJ No L 123, 3. 6. 1995, p. 1.(3) OJ No L 333, 30. 11. 1990, p. 39.(4) OJ No L 321, 23. 12. 1993, p. 9.(5) OJ No L 333, 30. 11. 1990, p. 46.(6) OJ No L 91, 22. 4. 1995, p. 2.